Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	The scope of the phrase “a plurality of longitudinal bends configured to space a portion of the spring bar a distance from the mobile phone” is unclear, noting for example that it is unclear whether each bend must space the spring bar further from the phone or if it is sufficient that the plurality of bends in combination do so (e.g. does a first bend towards the phone and another away from the phone meet the claim language?), also the term “configured” is a term of art indicating a functional limitation but this appears intended to be a structural limitation and it is unclear how it should be interpreted (e.g. if it is functional, is it sufficient that the bends are made from a flexible material allowing spacing as claimed, or does it require a resting state having such spacing?), and it is further unclear whether the bends must space the spring bar further from the mobile phone than the spring or if bends that end with the spring bar nearer the phone but still maintain spacing are sufficient to meet the claim language. The scope of the claim language is also unclear as arguably any longitudinal bends will serve to space a portion of the spring bar a distance from the mobile phone inasmuch as if the spring bar has a bend, some portion around the bend must, per se, be spaced from the mobile phone (barring perhaps some recess in the phone specifically designed to receive the bend, but as the phone is only functionally rather than structurally recited, even a structure such as that would still appear to meet the claim language).
	The remainder of this office action is based on the invention as best understood by Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2020/0367632 to Friedman (Friedman), either alone or further in view of U.S. Patent Publication #2006/0180621 to Ladouceur (Ladouceur). Friedman discloses:
With Respect to Claim 1  
A phone holder for use with a mobile telephone, the phone holder comprising: a generally planar base (155) attachable to a rear side of the mobile telephone; a spring bar (105) attached to the base, the spring bar being angularly disposed relative to the base in a normal position (noting angular disposition of the portions of the curved section; alternately [0034] discloses having the clip angled); the spring bar including a plurality of longitudinal bends (noting first longitudinal bend at one end of the curved section and the other longitudinal bend at the other end of the curved section) configured to space a portion of the spring bar a distance from the mobile phone (noting it spaces the end portion is spaced from the phone); and a spring (elastic upper section of 105, [0029]) coupled between the base and the spring bar, the spring being configured to urge the spring bar towards the base when the spring bar is moved outwardly from the base beyond the normal position ([0029]).  
Alternately, the FIG. 9 embodiment similarly discloses a generally planar base (flat portion of 905 adjacent the device), spring bar (flat portions and curved section of 905 spaced from the device), and spring (curved portion 910) as claimed.
Alternately, the FIG. 5 embodiment discloses a plurality of longitudinal bends including a first bend towards the device, a second bend curving upwardly away from the device, and a third bend moving to a more horizontal angle such that the end portion is spaced from the device, and locating the aperture at a central section, and it would have been obvious in view of the FIG. 9 embodiment to replace the phone attachment structure with a curved bend/spring and planar base like the Fig. 9 embodiment in order to decrease the number of parts and simplify construction and attachment and/or as a mere substitution of one art known attachment mechanism for another.  
Alternately, as to the plurality of longitudinal bends configured to space a portion of the spring bar a distance from the mobile phone, Ladouceur discloses forming a similar clip with a plurality of longitudinal bends (e.g. FIG. 1C or 3C shows a first longitudinal bend then an outward curve followed by a second longitudinal bend forming another outward curve at the end) and that this allows the clip to grip a user’s finger against the back of the mobile device. It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Ladouceur, to add additional longitudinal bends to form an outward section to receive a user’s finger between the clip and the device, in order to provide greater stability during use, to provide an additional mode to assist holding the device, and/o ra as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 2  
The phone holder of claim 1 wherein the spring is a plastic spring formed integrally with the base and the spring bar ([0018]; alternately 910 is a plastic spring formed integrally with the base and spring bar).  
With Respect to Claim 3  
The phone holder of claim 1 wherein the spring is a mechanical spring coupled between the base and the spring bar (i.e. it is an elastic/resilient part that is a spring and is mechanical, see [0018] for it being elastic).  
With Respect to Claim 4  
The phone holder of claim 1 wherein the base further comprises an adhesive layer on a first side thereof for attaching the base to the mobile telephone ([0017]).  
With Respect to Claim 6  
The phone holder of claim 1 wherein the spring bar is formed of a soft plastic material (it is a resilient/elastic plastic which is “soft” to the extent claimed, see [0018] for it being a unitary injection molded plastic and also elastic/resilient).
With Respect to Claim 8  
The phone holder of claim 1 wherein a portion of the spring bar defines an opening (210) for receiving a portion of a user's fingers therethrough ([0027]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, either alone or further in view of Ladouceur as applied to claim 1 above, and further in view of U.S. Patent #4,828,153 to Guzik (Guzik).
With Respect to Claim 3  
As an alternative to the rejection above using Friedman alone, in the interests of advancing prosecution, Guzik discloses a hingedly attached spring bar/clip (60 in Fig. 1, 170 in FIG. 2) including a spring (75 in FIG. 1, not shown in FIG. 2) coupled between the base and the spring bar, the spring being configured to urge the spring bar towards the base when the spring bar is moved outwardly from the base beyond the normal position, and that this is a substitute for an integrally formed spring bar and spring (FIG. 4).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Guzik, to replace the integral spring with a separate spring (which is also clearly a mechanical spring) as taught by Guzik, in order to provide a replaceable spring structure for when the spring wears, as metal springs tend to handle repeated use/wear and tear better than plastic, as doing so constitutes at most merely making separable which does not patentably distinguish over the prioar art (MPEP 2144.04) (i.e. it merely separates the spring portion from the spring bar), and/or as a mere substitution of one art known clip structure for another.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, either alone or further in view of Ladouceur.
With Respect to Claim 5  
For clarity, this rejection of claim 5 uses the FIG. 5 embodiment of Friendman modified to replace its attachment mechanism to the phone (and possibly also per Ladouceur). 
Friedman, either alone or further in view of Ladouceur discloses the phone holder of claim 1, including: Page 2 of 8Application No. 16/826,715 Reply to Non-Final Office Action dated December 30, 2021the spring bar having a first portion proximal to the spring and a second portion distal from the spring, the first portion including an aperture configured to receive at least a portion of one or more user's fingers (FIG. 5, noting finger trap 520 is located proximal the spring to the extent claimed); and the plurality of bends located on the second portion (FIG. 5, noting bends located at the end opposite the spring).
Alternately, it would have been obvious to move the finger trap nearer the spring as the particular location shown is not disclosed as being necessary, in order to provide a finger trap in that location, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). As to the combination with Ladouceur, as the finger trap is shown as being substantially flat, it is Examiner’s position that locating it at the flatter portion proximal/near the spring is obvious as part of the combination and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, either alone or further in view of Ladouceur as applied to claim 1 above, and further in view of U.S. Patent #8,881,350 to Pellei (Pellei).
With Respect to Claim 6  
As an alternative to the rejection above using Friedman alone, in the interests of advancing prosecution and to the degree that it could be argued that there may exist some resilient plastic that is not “soft”, Pellei discloses forming a similar clip structure out of a resilient soft plastic (i.e. that soft resilient plastics exist).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Pellei, to form the clip using a soft resilient plastic, for the art known benefits of any given soft resilient plastic, to provide a soft material to increase user comfort, as a mere selection of an art appropriate type of resilient plastic to use, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman, either alone or further in view of Ladouceur as applied to claim 1 above, and further in view of either U.S. Patent Publication #2006/0180621 to Ladouceur (Ladouceur) or U.S. Patent #10,561,228 to Britt (Britt).
With Respect to Claim 7
The phone holder of claim 1, and the desirability of increasing friction between the spring bar and the user’s fingers, but does not disclose wherein the spring bar further comprises a rubber covering for increasing a coefficient of friction between the spring bar and a user's fingers.  
However, Ladouceur discloses a similar finger holding clip and forming it out of a core with a soft rubber exterior in order to assist in gripping and increase user comfort ([0039]) or Britt discloses a similar finger grip and the use of a rubber coating for easy gripping.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Ladouceur or Britt, to form the Friedman clip with a rubber coating in order to assist in gripping and/or enhance user comfort.
Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are either not persuasive or are moot in view of the new ground(s) of rejection.
In response to Applicant’s argument that Friedman does not disclose a plurality of bends that space a portion of the spring bar a distance from the mobile phone, Examiner respectfully disagrees, noting firstly the lack of clarity as to what this phrase means, and also see the rejection of the claims above for how the prior art meets this language to the best of Examiner’s understanding of its scope.
In response to Applicant’s argument that Friedman does not disclose a spring bar that has a first portion proximal to the spring that includes an aperture to receive fingers, see the FIG. 5 embodiment which has a finger aperture proximal/near the spring bar to the extent claimed. Although Examiner maintains that the location shown is sufficient to meet the claim language, it is noted alternately that moving the aperture closer to the spring to make it even more proximal/nearer would also have been obvious, see the rejection above for details.
In response to Applicant’s statement that the Office Action does not provide any citation to Friedman for the 102 rejections of claims 3 and 5-6, no citation was considered necessary as Friedman repeatedly discloses using elastic plastic (which is resilient as mentioned in the office action), and Applicant has provided no evidence that this is not the case. The features claimed were clearly examined and are disclosed by Friedman, as mentioned in the Office Action which explains how Friedman discloses them. Although Examiner maintains that the reasoning of the rejection is clear upon a basic reading of  Friedman and understanding thereof, in the interests of advancing prosecution, Examiner has provided further and more specific citations to one of the portions of Friedman that support the rejection.
In response to Applicant’s argument that the Office Action is relying on personal knowledge (i.e. claim 3 “it is a resilient part that is a spring and is mechanical”, claim 5 “similar to many typical paddles”, claim 6 “resilient plastic which is ‘soft’”), this is not personal knowledge, but mere notation as to the art meeting the scope of the language. As to claims 3 and, Examiner merely indicates that the resilient cantilever structure is a spring and is mechanical, and that a resilient material falls within the broadest reasonable interpretation of the term “soft” (it is noted that Applicant has not argued or even suggested that it does not); as to claim 5, the argument is moot as the phrase is no longer present in the claims, but that side comment is not necessary for the rejection and merely indicates that the structure falls within the scope of the term “paddle”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734